Case 1:19-cv-25091-MGC Document 4 Entered on FLSD Docket 08/31/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No. 1:19-25091-Civ-COOKE

 WILLIAM LEE GRANT, II,

         Plaintiffs,

 v.

 U.S. DEPARTMENT OF DEFENSE,

          Defendant.
                                              /
                               ORDER STRIKING COMPLAINT
         THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District
 Court without Prepaying Fees or Costs (ECF No. 3). On December 10, 2019, Plaintiff,
 appearing pro se, filed a complaint against the U.S. Department of Defense seeking $99
 trillion in monetary damages. ECF No. 1.
         Because Plaintiff seeks to proceed in forma pauperis, the screening provisions of 28
 U.S.C. § 1915(e) are applicable to this matter. Pursuant to § 1915(e), the Court must dismiss
 the case “at any time if the court determines that . . . the action . . . is frivolous or . . . fails to
 state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(i) & (ii). Dismissals
 for failure to state a claim under § 1915(e)(2)(B)(ii) are governed by the same standard as those
 under Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Mitchell v. Farcass, 112 F.3d
 1483, 1490 (11th Cir. 1997).
         To state a claim, a pleading must contain “a short and plain statement of the claim
 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must
 “give the defendant fair notice of what the…claim is and the grounds upon which it rests.”
 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). This “requires more
 than labels and conclusions, and a formulaic recitation of the elements of a cause of action
 will not do.” Id. Although a pro se litigant’s pleadings are construed more liberally than
 pleadings drafted by attorneys, “this leniency does not give the court license to serve as de
 facto counsel for a party…or to rewrite an otherwise deficient pleading in order to sustain an
 action.” GJR Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)
Case 1:19-cv-25091-MGC Document 4 Entered on FLSD Docket 08/31/2020 Page 2 of 3



 (citations omitted). A pro se complaint must satisfy the basic pleading requirements of
 applicable law and the Federal Rules of Civil Procedure. See Moon v. Newsome, 863 F.2d 835,
 837 (11th Cir. 1989).
          Plaintiff’s Complaint is an impermissible shotgun pleading in that it fails to comply
 with the requirements of Federal Rules of Civil Procedure 8(a) and 10(b). See Weiland v. Palm
 Beach Cty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015). Shotgun pleadings generally
 fall into one of four categories: (1) “a complaint containing multiple counts where each count
 adopts the allegations of all preceding counts, causing each successive count to carry all that
 came before and the last count to be a combination of the entire complaint”; (2) “a complaint
 ... replete with conclusory, vague, and immaterial facts not obviously connected to any
 particular cause of action”; (3) a complaint that does not “separat[e] into a different count
 each cause of action or claim for relief”; and (4) a complaint that “assert[s] multiple claims
 against multiple defendants without specifying which of the defendants are responsible for
 which acts or omissions, or which of the defendants the claim is brought against.” Id. at 1321-
 23. A shotgun complaint makes it “virtually impossible to know which allegations of fact are
 intended to support which claims for relief.” Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117,
 1126 (11th Cir. 2014). The Eleventh Circuit has “roundly, repeatedly, and consistently”
 condemned shotgun pleadings. Id. at 1125. When a plaintiff files a shotgun pleading, the court
 should strike the pleading and instruct the plaintiff to replead in accordance with the Federal
 Rules of Civil Procedure. See Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357-58 (11th Cir.
 2018).
          Here, Plaintiff’s Complaint “is replete with conclusory, vague, and immaterial facts.”
 Weiland, 792 F.3d at 1321-23. Moreover, the Court cannot discern any intelligible and legally
 viable causes of action in the entire 32-page Complaint. More specifically, while the
 Complaint lists numerous U.S. Constitutional Amendments, see, e.g. ECF No. 1 at 15, the
 Complaint fails to establish a nexus between those amendments and Plaintiff ’s rambling
 conclusory allegations. Nor does the Complaint attribute the purported violations of
 Plaintiff ’s constitutional rights to the only Defendant in this action – the U.S. Department of
 Defense. Instead, it appears that Plaintiff is using this Complaint to air his purported
 grievances and conspiracy theories against a multitude of current and former public officials.
 Id. at 6-8.

                                                2
Case 1:19-cv-25091-MGC Document 4 Entered on FLSD Docket 08/31/2020 Page 3 of 3



        The Complaint also asserts a host of impertinent allegations regarding the genitalia of
 several public figures. Id. at 13-14. Likewise, the Complaint uses crass and impertinent
 language in reference to two female individuals. Id. at 14. These allegations bear no relevance
 to or connection with the purported violation of Plaintiff ’s constitutional rights. As such, the
 assertion of such immaterial and impertinent allegations is wholly improper and
 inappropriate.
        Accordingly, the Court STRIKES the Complaint (ECF No. 1), and all pending
 motions are DENIED as moot. Plaintiff may file an amended complaint on or before
 September 7, 2020, if it complies with this Order and the Federal Rules of Civil Procedure.
 Specifically, Plaintiff is required to make a “short and plain statement of the claim showing
 that the pleader is entitled to relief…” Fed. R. Civ. P. 8(a). Plaintiff must also state each
 theory of liablity separately “in numbered paragraphs, each limited as far as practicable to a
 single set of circumstances.” Fed. R. Civ. P. 10(b). The newly amended complaint should
 clearly delineate which factual allegations and cited laws are relevant to the asserted cause of
 action. This includes specifying which Defendant is liable under each cause of action and
 which Defendant is implicated in each factual allegation. Finally, the assertions in the
 amended complaint must be limited to pertinent and relevant allegations. Failure to comply
 with this Order may result in the dismissal of this case with prejudice or other appropriate
 sanctions. See Jackson, 898 F.3d at 1358-59.
        The Clerk of Courts is directed to administratively close this case for statistical
 purposes only.
        DONE and ORDERED in Miami, Florida, this 31st day of August 2020.




 Copies furnished to:
 William Lee Grant, II, pro se




                                                3
